On Motion to Require Pro Se Appellant to Obtain Counsel

SHEPHERD, J.
After consideration of Appellee’s motion to require pro se Appellant to obtain counsel, Appellant’s response thereto, and independent review of Appellant’s multiple filings in this court, we grant Appellee’s motion under Florida Rule of Appellate Procedure 9.410. See also May v. Barthet, 934 So.2d 1184 (Fla.2006) (prohibiting future pro se filings as sanctions for filing frivolous appeals); Jenkins v. Motorola, Inc., 62 So.3d 1210 (Fla. 3d DCA 2011); Sibley v. Sibley, 885 So.2d 980, 985-88 (Fla. 3d DCA 2004). Appellant, Mattie Lomax, is hereby prohibited from filing further pro se proceedings in this court regarding foreclosure and/or eviction from property located at 123 and 1391/2 NW 15 Street, Miami, Florida, unless represented by a member in good standing of the Florida Bar.
Further, Appellant shall have thirty days from the date of this order to retain an attorney to file a notice of appearance in this matter. If the notice is not filed within that time, this appeal will be dismissed.
Motion granted.